Title: To Benjamin Franklin from Jacques-Barthélemy Gruel, 25 December 1778
From: Gruel, Jacques-Barthélémy
To: Franklin, Benjamin


Monsieur
Nantes ce 25: Xbre: 1778.
J’ose me flater que le laps de Temps qui s’Est ecoulé depuis votre Depart de Ce Païs, n’aura Pas Entierement Effacé de Votre souvenir un quelqu’un qui vous a toujours eté, & qui vous sera toujours Sincerement attaché: J’ay Chargé M. Guilley mon associé actuellement à Paris De vous Presenter ma Lettre, & de me rappeller à votre Souvenir; J’ay lieu d’Esperer que vous ne le trouverés Pas mauvais & que vous voudrés Bien acceüillir favorablement l’hommage Respectueux avec Le quel J’ay l’honneur d’Etre Monsieur Votre tres humble & tres obeïssant serviteur
J. Gruel
 
Notation: Gruel Nantes ce 26e. Xbre. 1778.
